                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:19-cv-00672-RJC-DSC

LEKAYLE M. BOOKER,                  )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
                                    )
MECKLENBURG COUNTY                  )
DEPARTMENT OF SOCIAL                )
SERVICES, et al.,                   )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on Plaintiff’s filing, which the Court construes as a

motion for reconsideration, a motion to appoint counsel, and a motion to extend time to appeal.

[Doc. 7].

       Pro se Plaintiff Lekayle Booker (“Plaintiff”) filed this action on December 10, 2019,

naming as Defendants Mecklenburg County Department of Social Services and social workers

Shelby N. Stewart, Jonathan Kelly, and Lisa Chellye Hudson, who were employed by the

Department of Social Services at all relevant times. [Doc. 1 at 1-3]. Plaintiff alleged that

Defendants violated her rights under the Fourteenth and First Amendment, as well as her “parents

rights” and her civil rights. [Id. at 2]. Plaintiff alleged, among other things, that Defendants

refused to her allow her to have a relationship with her son, refused to make accommodation “for

disabled family,” removed Plaintiff’s son from the State of North Carolina, and refused to ensure

her son’s safety while he was in the care of the Department of Social Services. [Id. at 4]. Plaintiff

alleged these acts occurred primarily between 2015 and 2019, when Plaintiff filed her Complaint.
[Id.]. The Court dismissed Plaintiff’s action on initial review on January 16, 2020 because

Plaintiff’s Complaint involved domestic matters normally reserved for state courts. [Doc. 5]. The

Court also noted that the Younger abstention doctrine warranted dismissal because Plaintiff’s

allegations allude to ongoing proceedings in the North Carolina state courts regarding termination

of Plaintiff’s parental rights. [Id.]. The dismissal was without prejudice, however, to Plaintiff

bringing a claim regarding her parental rights in North Carolina state court. [Id.]. Judgment on

the Court’s dismissal was entered the same day. [Doc. 6].

       Well over a year after the dismissal of this action, Plaintiff has filed what appears to be an

email directed to the undersigned asking that her case be “considered reopened reconsidered for a

appeal to be reconsidered as a late filing because the Coronavirus” and because she recently lost

an unborn child. [Doc. 7 at 1 (errors uncorrected)]. Plaintiff also asks for an attorney to be

appointed for her. [Id. at 2].

       The Court will deny Plaintiff’s motions. Plaintiff has presented no grounds warranting

reconsideration of the Court’s dismissal of her Complaint under Rule 59(e) or Rule 60 of the

Federal Rules of Civil Procedure, or otherwise. The action remains one properly brought before

the appropriate state court, if at all. Moreover, Plaintiff’s motion is untimely under Rule 59(e).

The Court will, therefore, also deny Plaintiff’s motion for appointment of counsel as moot. Finally,

to the extent Plaintiff is seeking the Court to allow an untimely appeal, the Court is without

authority to grant this request here. See 28 U.S.C. § 2107(c); Fed. R. App. P. 4(a)(5). The Court

will, however, direct the Clerk to file Plaintiff’s filing [Doc. 7] as a notice of appeal, so that the

appellate court may consider it.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s motions [Doc. 7] are DENIED.



                                                  2
      2.      The Clerk is instructed to docket Doc. 7 as a Notice of Appeal and transmit to the

              Court of Appeals for the Fourth Circuit accordingly.

Signed: May 3, 2021




                                               3
